Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-18 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 6, and 11 are amended
	- claims 5, 10, and 15 are cancelled
	- claims 16-18 are new
b.	This is a final action on the merits based on Applicant’s claims submitted on 07/06/2022.


EXAMINER’S COMMENTS

Regarding claims 1-15 previously rejected under 35 U.S.C. § 103, Applicant's arguments see "Applicant Arguments/Remarks Made in An Amendment", filed 07/06/2022, with respect to Kundu (US Pub 2020/0413485), and in view of Vivo (“Remaining issues on the Content and Usage of Success RAR,” 3GPP R2-1908698), have been fully considered and are persuasive. The previous rejection of claims 1-15 has been withdrawn.

Allowable Subject Matter

Claims 1-4, 6-9, 11-14, and 16-18 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for transmitting and receiving signal in a wireless communication network. These claims contain the following bold-faced features which, when combined with other features in the claims, conventional techniques of record in the art fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 1, 6, and 11 is the inclusion of the features, "wherein based on the HARQ-ACK information being transmitted on the PUCCH with shared spectrum channel access, a channel access type for the PUCCH resource for the shared spectrum channel access is indicated based on a specific field of a success random access response (RAR) in the message B, and wherein based on the HARQ-ACK information being transmitted on the PUCCH with non-shared spectrum channel access, the specific field of the success RAR is reserved.". These features, as incorporated into the independent claims 1, 6, and 11 are neither known from, nor rendered obvious by, the available prior art. ETSI 3GPP TS 38.321 version 16.1.0 Release 16 discloses a “ChannelAccess-CPext” as a specific field in RAR (i.e. MSG B). However this document does not predate the instant application priority date of Oct 4, 2019.
Claims 2-4 and 16 depend on claim 1; claims 7-9 and 17 depend on claim 6; claims 12-14 and 18 depend on claim 11; therefore, these claims are considered allowable on the basis as the parent claims as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1, 6, and 11 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1, 6, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411



/GARY MUI/Primary Examiner, Art Unit 2464